DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1- 20 are under examination. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-11, and 13-20 are directed to method of using a virtual dental model to design a series of orthodontic appliances. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of optimizing an energy function by simulating biting in a virtual dental model; optimizing the energy function by adjusting the position of teeth in the model to resolve a collision, close a posterior space, or achieving a particular ridge groove relationship; defining the number of treatment steps which are the amount of adjustment to be performed by an orthodontic appliance; and communicating data to a fabrication device. However, the steps of optimizing an energy function  and defining the number of treatment steps based on that energy function are drawn to a mathematical algorithm (See specification, pages 19-22). Dependent claims 2-11 and 14-20 are drawn to additional mathematical steps. The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  The instant claims do recite the elements of a computing device and a readable physical medium.  However, the instant claims not recite structural limitations of these elements.  Thus, the instant claims do not recite a particular machine and do not integrate the judicial exception into a practical application.  
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a computing device, a readable physical medium, and communicating data to a fabrication device.  However, a computing device and readable physical medium are well-understood, routine, and conventional components of a general purpose computer.  Furthermore, communicating data to another device is also well-understood, routine, and conventional function of a general computer.  Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data, as in instant claims to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely implementing a judicial exception on a general purpose computer. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Examiner’s Note:
3.	The closes prior art is Pattijn et al. (US 2010/0280798 A1) teach a method that includes modeling each tooth and determining tooth movement.  The tooth movement is a function of the applied tooth load as well as tooth displacement.  The calculation process is repeated until the displacements are equal. Furthermore, collisions are also considered in the process (paragraphs 0057 and 0058).  However, Pattijn et al. do not teach an energy function that includes simulating a biting using virtual dental model, resolving a collision, closing a posterior space or achieving a particular ridge-groove relationship. 

Allowable Subject Matter
4.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631